ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Preliminary Amendment, filed on March 8th, 2021, has been entered and acknowledged by the Examiner.
Cancellation of claim(s) 6, 8, 10, 12, 18, 21-22 has been entered.
Claim(s) 1-5, 7, 9, 11, 13-17, 19-20, 23-24 are pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file.
Response to Remark(s)
Examiner finds Applicant's Arguments/Remark, filed on March 8th, 2021, that the foregoing amendment and response, does place this application in condition for allowance to be true (specifically drawn to pages 10-11 of Remarks). 
Furthermore, the amendment(s) overcome the nonstatutory double patenting rejection over U.S. Pat. No. 10,066,813.
Allowable Subject Matter
A.	Claim(s) 1-5, 7, 9, 11, 13-14, 23 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Leijnse et al.,) teaches a socket assembly, comprising: a base frame formed of a thermally conductive 
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the socket assembly comprising the various elements as claimed above in combination with the specific limitation of the compressible spring element is formed integrally with the base and is defined by a portion of the base protruding into the recess and a slot formed through the base between the portion of the base protruding into the recess and a remaining portion of the base, and wherein, with 
Claim(s) 2-5, 7, 9, 11, 13-14, 23 are allowable because of their dependency status from Claim 1.
B.	Claim(s) 15-17, 19-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Leijnse et al.,) teaches a light emitter module, comprising: a light emitting diode (LED) package including an LED printed circuit board (PCB) having an LED mounted on the LED PCB; and a socket assembly including: a base frame formed of a thermally conductive material for holding the light emitting diode package to a support structure, the base frame includes a base configured to be mounted to the support structure and configured to mechanically engage the LED PCB so that the LED package is attached to the support structure with a predetermined holding force; a contact element electrically contacting the LED package; and an isolator PCB, the contact element is arranged on the isolator PCB and electrically connects the isolator PCB to the LED PCB, the isolator PCB configured to be electrically connected to an electrical power supply for supplying electrical power to the LED, the isolator PCB has a first surface and a second surface, the second surface is in heat transmitting contact with the base frame.
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the light emitter module comprising the various elements as claimed above in combination with the specific limitation of an active electronic specificity of the “electronic component” being disposed on the first surface of the isolator PCB, as opposed to the second surface of the isolator PCB – which is in heat transmitting contact with the base frame, Examiner finds Applicant’s argument(s) per page 11 of Remarks to be persuasive regarding that none of the cited reference(s) suggest the placement of the “electronic component” on a base or base frame via the second surface of the isolator PCB).  
Claim(s) 16-17, 19-20 are allowable because of their dependency status from Claim 15.
C.	Claim(s) 24 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Leijnse et al.,) teaches a socket assembly, comprising: a base frame configured to attach to a support structure and formed of a thermally conductive material, the base frame defining; a recess for receiving a light emitting diode (LED) package; and a first compressible spring element; the compressible spring element configured to secure the LED package to the base frame independently from the support structure; a contact element electrically contacting the LED package; and an isolator PCB, the contact element is arranged on the isolator PCB and electrically connects the isolator PCB to the LED package, the isolator PCB configured to be electrically connected to an electrical power 
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the socket assembly comprising the various elements as claimed above in combination with the specific limitation of a second compressible spring element extending from the base frame and into the recess for clamping the LED package to the base frame, the first and second compressible spring elements arranged on opposing sides of the recess and configured to apply opposing clamping forces on the LED PCB in respective directions along the plane of the recess as set forth in Claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA SANEI FEATHERLY whose telephone number is 571-272-8654.  The examiner can normally be reached on M-R 8-12 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Hana Featherly/
Hana Sanei Featherly
Art Unit 2875 Patent Examiner


/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875